                   IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION, CLEVELAND


___________________________________________
IN RE:                                      )       CHAPTER 7
                                            )
       Jonathon S.E. Sawyer,                )       CASE NO. 20-11348
              and                           )
       Amelia L. Zatik,                     )       JUDGE: Jessica Price Smith
                                            )
              Debtors.                      )
                                            )

                  NOTICE OF CHANGE OF DEBTORS’ ADDRESS
                               ___________

      PLEASE TAKE NOTICE, that the debtors in this case have changed their address to:

                                   335 Fairview Ave.
                                   Winnetka, IL 60093


                                             Respectfully submitted,


                                             /s/ Richard H. Nemeth
                                             Richard H. Nemeth (#0007392)
                                             Nemeth & Associates, LLC
                                             526 Superior Ave., NE, Ste. 333
                                             Cleveland, OH 44114
                                             216/502-1300; Fax: 216/502-1301
                                             E-Mail: mail@ohbklaw.com

                                             Attorney for the debtors




20-11348-jps   Doc 55    FILED 07/31/20     ENTERED 07/31/20 12:29:23            Page 1 of 5
                                 CERTIFICATE OF SERVICE

I certify that on July 31, 2020, 2020, a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       Waldemar Wojcik, chapter 7 trustee, at wwojcik@wojciklpa.com;

And by regular U.S. mail, postage prepaid, on:

       Chris Hitchcock, Geauga County Treasurer, 211 Main St., Chardon, OH 44024;
       Westfield Bank, One Park Circle, Westfield Center, OH 44251-9744 [statutory agent
       address];
       Westfield Bank, c/o Jon Park, Chairman & CEO, One Park Circle, Westfield Center, OH
       44251-9744 [officer address];
       Chemical Bank, c/o Dean Neilsen, 999 East Main St., Ravenna, OH 44266 [statutory agent
       address];

       Chemical Bank, c/o Thomas C. Shafer, President and CEO, 333 W. Fort St., Detroit, MI
       48226 [officer address];

       Chemical Bank, c/o Kirk W. Roessler, Esq. & Douglas Eppler, Esq., Walter Haverfield,
       1301 E. Ninth St., Suite 3500, Cleveland, OH 44114 [judgment lien counsel address];

       Mercedes-Benz Financial Services USA LLC, c/o BK Servicing, LLC, PO Box 131265,
       Roseville, MN 55113-0011;
       PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021;
       717 Ink, 13000 Athens Ave, Lakewood, OH 44107-6256;
       ABC Rental, 6514 Pearl Rd, Cleveland, OH 44130-3815;
       ARS Rescue Service/Rescue Rooter, 4505 Industrial Pkwy, Cleveland, OH 44135-4541;
       AT&T, PO Box 5080, Carol Stream, IL 60197-5080;
       Alphagraphics,1701 E 12th St., Cleveland, OH 44114-3236;
       Blue Ribbon Meats, 3316 W 67th Pl, Cleveland, OH 44102-5243;
       Care Credit, P.O. Box 960061, Orlando, FL 32896-0061;




20-11348-jps      Doc 55     FILED 07/31/20       ENTERED 07/31/20 12:29:23            Page 2 of 5
     Catanese Classic Seafoods, 1600 Merwin Ave, Cleveland, OH 44113-2422;
     JPMORGAN CHASE BANK N A, BANKRUPTCY MAIL INTAKE TEAM, 700
     KANSAS LANE FLOOR 01, MONROE LA 71203-4774;
     Chef 2 Chef Foods, 1893 E 55th St, Cleveland, OH 44103-3640;
     Dean Supply, 3500 Woodland Ave., Cleveland, OH 44115-3421;
     Dee Jays Processing, 17460 Ankneytown Rd., Fredericktown, OH 43019-8015;
     Destination Cleveland, 334 Euclid Ave, Cleveland, OH 44114-2207;
     DIRECTV LLC, ATTN BANKRUPTCIES, PO BOX 6550, GREENWOOD VILLAGE,
     CO 80155-6550;
     Discover Personal Loans, Attn: Bankruptcy, Po Box 30954, Salt Lake City, UT 84130-
     0954;
     Personal Loans, Po Box 30954, Salt Lake City, UT 84130-0954;
     Dominion East Ohio Gas Co., P.O. Box 26785, Richmond, VA 23261-6785;
     Douglas M Eppler, attorney ,1301 East 9th St, #3500, Cleveland, OH 44114-1838;
     Dubick, 6201 Euclid Ave, Cleveland, OH 44103-3794;
     Ecolab, Inc., 4270 Ivy Pointe Blvd., Cincinnati, OH 45245-0003;
     Electrical Appliance, 5805 Valley Belt Rd, Independence, OH 44131-1423;
     Euro USA Cleveland, 4481 Johnston Pkwy, Cleveland, OH 44128-2952;
     GFY Ventures, LLC, c/o RAR Statutory Service, 6685 BETA DRIVE, Cleveland, OH
     44143-2320;
     Hall Draft Beer Services, 4705 Van Epps Rd., Independence, OH 44131-1013;
     Heritage Lake Farms, LLC, 18657 Mumford Road, Garrettsville, OH 44231-9502;
     Hoof Hearted Brewing, LLC ,300 County Rd 26, Marengo, OH 43334-9678;
     Illuminating Company, P.O. Box 3638, Akron, OH 44309-3638;
     Joshen Paper & Packaging Co., 5808 Grant Ave., Cleveland, OH 44105-5608;
     KeyBank, PO Box 183066, Columbus, OH 43218-3066;
     Koehler Neal, LLC, 1301 East Ninth Street, Cleveland, OH 44114-1804;
     Lou's Sausage Co. ,14723 Miles Ave, Cleveland, OH 44128-2397;
     MRN Partnership, 629 Euclid Ave, Cleveland, OH 44114-3007;
     Mansour Gavin, LPA, 1001 Lakeside Ave E, Cleveland, OH 44114-1172;




20-11348-jps   Doc 55    FILED 07/31/20     ENTERED 07/31/20 12:29:23          Page 3 of 5
     Mercedes-Benz Financial Services, Attn: Bankruptcy Dept, Po Box 685, Roanoke, TX
     76262-0685;
     Mercedes-Benz Financial Services, P.o. Box 961, Roanoke, TX 76262-0961;
     Morgan Services, Inc. ,323 North Michigan Avenue, Chicago, IL 60601-3701;
     Multi Flow, 4705 Van Epps Rd, Independence, OH 44131-1013;
     NHB- Northern Haserot, 21500 Alexander Rd, Bedford, OH 44146-5511;
     Nordstrom FSB, 13531 E. Caley Ave, Englewood, CO 80111-6505;
     Nordstrom FSB, Attn: Bankruptcy, Po Box 6555, Englewood, CO 80155-6555;
     North Coast Gaskets, 5163 W 137th St., Brookpark, OH 44142-1809;
     Northcoast Awning, 2635 Hamilton Ave., Cleveland, OH 44114-3725;
     Northeast Ohio Regional Sewer, PO Box 94550, Cleveland, OH 44101-4550;
     Office Depot ,6600 N Military Trl, Boca Raton, FL 33496-2434;
     Ohio Bureau of Workers Compensation, 30 W. Spring St., Columbus, OH 43215-2256;
     OHIO DEPARTMENT OF TAXATION, BANKRUPTCY DIVISION, 30 EAST
     BROAD STREET, COLUMBUS OHIO 43215-3414;
     Ohio Department of Taxation CAT, Bankruptcy Division,30 E. Broad St., 23rd Floor,
     Columbus, OH 43215-3414;
     On the Rise Artisan Bread & Pastry ,3471 Fairmount Blvd, Cleveland, OH 44118-4265;
     Open Table ,1 Montgomery Street, San Francisco, CA 94104-4536;
     Otto Products, Inc., 2865 W 3rd St., Cleveland, OH 44113-2544;
     PNC Bank, Attn: Bankruptcy, Po Box 94982: Mailstop Br-Yb58-01-5, Cleveland, OH
     44101-4982;
     PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021;
     Phoenix Coffee Co, 1728 St. Clair Ave., Cleveland, OH 44114-2008;
     Pnc Bank, Atn: Bankruptcy Department, Po Box 94982: Ms: Br-Yb58-01-5, Cleveland,
     OH 44101-4982;
     Pnc Bank, Po Box 3180, Pittsburgh, PA 15230-3180;
     Power Alarm, 25086 Lakeland Blvd., Euclid, OH 44132-2628;
     Protegis Fire & Safety, 4545 W 160th St., Cleveland, OH 44135-2647;
     Public Square, 50 Public Square Suite 1700, Cleveland, OH 44113-2205;




20-11348-jps   Doc 55   FILED 07/31/20      ENTERED 07/31/20 12:29:23        Page 4 of 5
     R.J Heating & Cooling, 3805 Clark Ave., Cleveland, OH 44109-1189;
     RENT-Corts Building, LLC, 1301 East 9th St. #3500, Cleveland, OH 44114-1838;
     Rare Tea Cellar, 3701 N Ravenswood Ave, Chicago, IL 60613-3553;
     Registered Links, PO Box 244, Novelty, OH 44072-0244;
     Restaurant Accounting Service, 41 Meetinghouse Ln # 7, Sagamore Beach, MA 02562-
     2449;
     Rust Belt Riders, 1288 Marquette St., Cleveland, OH 44114-3920;
     Sanson Company, 3716 Croton Ave., Cleveland, OH 44115-3417;
     Service Wet Grinding, Co. ,1867 Prospect Ave E, Cleveland, OH 44115-2313;
     Sirna & Sons,7176 State Route 88, Ravenna, OH 44266-9189;
     Spectrum, PO Box 901, Carol Stream, IL 60132-0901;
     Superior Beverage, 31031 Diamond Pkwy, Solon, OH 44139-5463;
     Synchrony Bank/Care Credit, C/o Po Box 965036, Orlando, FL 32896-0001;
     Sysco, 4747 Grayton Rd., Cleveland, OH 44135-2300;
     Team Sawyer and GastroPub Farms, 5340 Hamilton Ave., Cleveland, OH 44114-3955;
     Total Line Refrigeration, 33530 Pin Oak Pkwy., Avon Lake, OH 44012-2320;
     Wasserstrom, P.O. Box 182056, Columbus, OH 43218-2056;

     Jonathon S.E. Sawyer & Amelia L. Zatik, 335 Fairview Ave., Winnetka, IL 60093.


                                            /s/ Richard H. Nemeth
                                            Richard H. Nemeth (#0007392)
                                            Attorney for the debtors




20-11348-jps   Doc 55   FILED 07/31/20     ENTERED 07/31/20 12:29:23         Page 5 of 5
